IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-218

                                        No. COA21-429

                                      Filed 5 April 2022

     Buncombe County, No. 21 CVS 1182

     THE SOCIETY FOR THE HISTORICAL PRESERVATION OF THE TWENTY-
     SIXTH NORTH CAROLINA TROOPS, INC., Plaintiff,

                  v.

     CITY OF ASHEVILLE, NORTH CAROLINA, and BUNCOMBE COUNTY, NORTH
     CAROLINA, Defendants.


           Appeal by plaintiff from order entered 30 April 2021 by Judge Alan Z.

     Thornburg in Buncombe County Superior Court. Heard in the Court of Appeals

     22 February 2022.


           The Law Office of H. Edward Phillips, PLLC, by H. Edward Phillips, III, for
           plaintiff-appellant.

           City of Asheville Attorney’s Office, by Senior Assistant Attorney Eric P.
           Edgerton, for defendant-appellee City of Asheville.

           No brief filed for defendant-appellee Buncombe County.


           ARROWOOD, Judge.


¶1         The Society for the Historical Preservation of the Twenty-Sixth North Carolina

     Troops, Inc. (“plaintiff”) appeals from the trial court’s order dismissing plaintiff’s

     complaint, which was brought against the City of Asheville (“defendant City”) and

     Buncombe County (“defendant County”) (collectively, “defendants”) for breach of
         THE SOC’Y FOR THE HIST. PRES. OF THE TWENTY-SIXTH N.C. TROOPS, INC. V. CITY OF
                                           ASHEVILLE

                                               2022-NCCOA-218

                                           Opinion of the Court



     contract. Plaintiff contends the trial court erred as a matter of law in dismissing the

     complaint on the grounds that plaintiff had standing to bring the complaint, and that

     the complaint stated a claim upon which relief could be granted. For the following

     reasons, we affirm the trial court.

                                          I.       Background

¶2           On 23 March 2021, plaintiff filed a complaint in Buncombe County Superior

     Court claiming breach of contract. Plaintiff’s complaint was filed in response to the

     announced decision to remove and deconstruct the Zebulon Baird Vance Monument

     (“Vance Monument”) situated in Asheville, North Carolina. Plaintiff alleged that it

     undertook a project to restore and preserve the Vance Monument pursuant to a

     contract with defendant City made in 2015. Plaintiff alleged that, prior to contracting

     with defendant City, it raised approximately $138,447.381 to pay for the restoration

     and preservation of the Vance Monument.

¶3           The complaint additionally provided that “[plaintiff] never intended that the

     money its organization raised, that its members donated out-of-pocket as individuals,

     and the countless man hours expended for the better part of three years would be

     thrown asunder by elected officials representing the Defendants[,]” violating the




     1A footnote in the complaint states that, of this total, the City of Asheville donated $22,608.38
     and Buncombe County donated $7,500.00; plaintiff contributed $108,341.00.
      THE SOC’Y FOR THE HIST. PRES. OF THE TWENTY-SIXTH N.C. TROOPS, INC. V. CITY OF
                                        ASHEVILLE

                                         2022-NCCOA-218

                                        Opinion of the Court



     terms of the contract “and likely in violation of state law.”

¶4         Underlying the breach of contract claim, plaintiff sought a temporary

     restraining order, preliminary and permanent injunction, and declaratory judgment.

     Plaintiff alleged that, due to its fundraising efforts and contract with defendant City,

     “a removal of the Vance Monument will cause an injury that is unique to [plaintiff],

     which cannot be compensated through an award of monetary damages.” Plaintiff

     further alleged that there was “no other adequate remedy at law” if defendants

     permanently removed and destroyed the Vance Monument, and that there was “no

     recompense that can be given to [plaintiff] that will compensate them for their

     preservation efforts in 2015.”

¶5         Attached as Exhibit B was the “Donation Agreement” between plaintiff and

     defendant City. Paragraph one, titled “Donation,” provided the following:

                  [Plaintiff] agrees to purchase and contract for the
                  Restoration on the Vance Monument at Pack Square Park,
                  in accordance with the terms and conditions set forth in
                  this Agreement. Upon completion of [plaintiff]’s work of
                  said Restoration in accordance with the terms and
                  conditions set forth in this Agreement, the City agrees to
                  accept said donation.

     The Donation Agreement further provided that the “parties agree[d] that a

     reasonable estimate of the total value of the donation” was $115,000.00.            The

     Donation Agreement also set forth several “General Conditions[,]” including that
      THE SOC’Y FOR THE HIST. PRES. OF THE TWENTY-SIXTH N.C. TROOPS, INC. V. CITY OF
                                        ASHEVILLE

                                        2022-NCCOA-218

                                       Opinion of the Court



     defendant City “reserves the right to reject any and all work and materials, which in

     the reasonable opinion of the City’s Project Manager, do not meet the requirements

     of the approved site plan and specifications.”

¶6         On 27 January 2021, plaintiff filed a “Petition to Preserve Historic Artifact”

     with the North Carolina Historical Commission. The Petition asserted plaintiff’s

     claim that defendant City lacked authority under N.C. Gen. Stat. § 100-2.1 to remove

     the Vance Monument.

¶7         On 29 March 2021, defendant City filed a motion to dismiss the complaint for

     failure to state a claim upon which relief could be granted, also seeking an award of

     attorney fees alleging a lack of a justiciable issue. On 7 April 2021, defendant County

     filed an answer generally denying the allegations set out in plaintiff’s complaint and

     seeking dismissal, also arguing that plaintiff lacked standing and that the complaint

     failed to state a claim upon which relief could be granted. On 9 April 2021, plaintiff

     filed a motion to stay the proceedings pending a decision by the North Carolina

     Supreme Court in the appeal of United Daughters of the Confederacy v. City of

     Winston-Salem by and through Joines, 275 N.C. App. 402, 853 S.E.2d 216 (2020).

¶8         The matter was heard in Buncombe County Superior Court on 12 April 2021,

     Judge Thornburg presiding.      On 30 April 2021, the trial court entered an order

     denying plaintiff’s motion to stay and granting defendants’ motions to dismiss for
        THE SOC’Y FOR THE HIST. PRES. OF THE TWENTY-SIXTH N.C. TROOPS, INC. V. CITY OF
                                          ASHEVILLE

                                           2022-NCCOA-218

                                          Opinion of the Court



       failure to state a claim upon which relief could be granted.

¶9           In the order, the trial court concluded that the obligations of any potential

       agreement between the parties had been fulfilled, and therefore plaintiff “failed to

       sufficiently allege a breach of contract claim.” The trial court further concluded that

       plaintiff’s claims were “not sufficiently apposite to those pending before the Supreme

       Court of North Carolina to warrant a delay in the proceedings[,]” and that plaintiff

       lacked standing to bring the remaining claims because plaintiff “and its individual

       members are not injuriously affected in their persons, property or constitutional

       rights in a manner to create an actual controversy and standing in this matter.”

       Regarding defendant City’s request for attorney’s fees, the trial court found that there

       was not “a complete absence of a justiciable issue of either law or fact raised by” the

       pleadings and that an award of attorney’s fees was not proper.

¶ 10         Plaintiff filed notice of appeal on 18 May 2021. On 23 August 2021, plaintiff

       filed a motion for stay of appellate proceedings pending a decision by the North

       Carolina Supreme Court in United Daughters. Plaintiff’s motion was denied on

       7 September 2021. Defendant City filed a motion to dismiss plaintiff’s appeal on

       8 September 2021. Defendant City’s motion was denied on 21 September 2021.

                                          II.    Discussion

¶ 11         Plaintiff contends the trial court erred in dismissing plaintiff’s complaint for
        THE SOC’Y FOR THE HIST. PRES. OF THE TWENTY-SIXTH N.C. TROOPS, INC. V. CITY OF
                                          ASHEVILLE

                                              2022-NCCOA-218

                                             Opinion of the Court



       lack of standing and failure to state a claim. Defendant contends that plaintiff’s

       argument on appeal ignores this Court’s decision in United Daughters and that

       dismissal with prejudice was proper.

                                        A.     Standard of Review

¶ 12         This Court reviews an order granting a motion to dismiss to determine

       “whether the complaint states a claim for which relief can be granted under some

       legal theory when the complaint is liberally construed and all the allegations included

       therein are taken as true.” Burgin v. Owen, 181 N.C. App. 511, 512, 640 S.E.2d 427,

       428 (2007) (citation omitted).

                    Dismissal is proper “when one of the following three
                    conditions is satisfied: (1) the complaint on its face reveals
                    that no law supports the plaintiff’s claim; (2) the complaint
                    on its face reveals the absence of facts sufficient to make a
                    good claim; or (3) the complaint discloses some fact that
                    necessarily defeats the plaintiff’s claim.”

       Id. at 512, 640 S.E.2d at 428-29 (quoting Wood v. Guilford Cty., 355 N.C. 161, 166,

       558 S.E.2d 490, 494 (2002)). “On appeal of a 12(b)(6) motion to dismiss, this Court

       conducts a de novo review of the pleadings to determine their legal sufficiency and to

       determine whether the trial court’s ruling on the motion to dismiss was correct.”

       Birtha v. Stonemor, N.C., LLC, 220 N.C. App. 286, 291, 727 S.E.2d 1, 6 (2012) (citation

       omitted).

                                             B.      Standing
        THE SOC’Y FOR THE HIST. PRES. OF THE TWENTY-SIXTH N.C. TROOPS, INC. V. CITY OF
                                          ASHEVILLE

                                            2022-NCCOA-218

                                           Opinion of the Court



¶ 13          Previously in North Carolina, a plaintiff was required to demonstrate three

       things to establish standing: injury in fact, a concrete and actual invasion of a legally

       protected interest; the traceability of the injury to a defendant’s actions; and the

       probability that the injury can be redressed by a favorable decision. Neuse River

       Found., Inc. v. Smithfield Foods, Inc., 155 N.C. App. 110, 114, 574 S.E.2d 48, 51-52

       (2002) (citations omitted).

¶ 14          Recently, our Supreme Court held as a matter of first impression that the

       North Carolina Constitution does not include an injury-in-fact requirement for

       standing where a purely statutory or common law right is at issue. “When a person

       alleges the infringement of a legal right arising under a cause of action at common

       law, a statute, or the North Carolina Constitution, . . . the legal injury itself gives rise

       to standing.” Comm. to Elect Dan Forest v. Emps. Pol. Action Comm., 2021-NCSC-6,

       ¶ 82. “The North Carolina Constitution confers standing to sue in our courts on those

       who suffer the infringement of a legal right, because ‘every person for an injury done

       him in his lands, goods, person, or reputation shall have remedy by due course of

       law.’ ” Id. (quoting N.C. Const. art. I, § 18, cl. 2). The Court specified that the word

       “injury” means, “at a minimum, the infringement of a legal right; not necessarily

       ‘injury in fact’ or factual harm[.]” Id. ¶ 81.

¶ 15          Accordingly, to establish standing, a plaintiff must demonstrate the following:
        THE SOC’Y FOR THE HIST. PRES. OF THE TWENTY-SIXTH N.C. TROOPS, INC. V. CITY OF
                                          ASHEVILLE

                                          2022-NCCOA-218

                                         Opinion of the Court



       a legal injury; the traceability of the injury to a defendant’s actions; and the

       probability that the injury can be redressed by a favorable decision. See id.

¶ 16         In pursuing a declaratory judgment with respect to the rights in a statue, a

       plaintiff is required to “show, at the very least, that it possessed some rights in the

       statue—a legally protected interest invaded by defendants’ conduct.”            United

       Daughters, 275 N.C. App. at 407, 853 S.E.2d at 220.

¶ 17         In this case, plaintiff presents several arguments that it has “a sufficient stake

       in an otherwise justiciable controversy so as to properly seek adjudication of the

       matter[,]” and accordingly standing to sue.       These arguments include plaintiff’s

       contention that it has representational standing for its individual members as

       taxpayers, or alternatively that it “has succeeded to the interests of those who were

       responsible for designing, funding, and erecting” the Vance Monument. Plaintiff

       asserts that the underlying “actual controversy between the parties” is defendants’

       decision “to demolish and remove” the Vance Monument.

¶ 18         We first address plaintiff’s standing argument with respect to the breach of

       contract claim. To satisfy the first element of standing, plaintiff was required to

       demonstrate that it suffered a legal injury, or the infringement of a legal right, by

       breach of contract.

¶ 19         As previously discussed, plaintiff’s complaint alleged that defendant City
        THE SOC’Y FOR THE HIST. PRES. OF THE TWENTY-SIXTH N.C. TROOPS, INC. V. CITY OF
                                          ASHEVILLE

                                           2022-NCCOA-218

                                          Opinion of the Court



       breached the Donation Agreement by deciding to dismantle the Vance Monument.

       Plaintiff attached a copy of the Donation Agreement to its complaint. The Donation

       Agreement specifically provided that plaintiff would “donate” the restoration work to

       defendant City upon completion; the donation had an estimated value of $115,000.00.

       Notably, the Donation Agreement describes the work as the “Restoration” and does

       not contemplate ongoing preservation efforts.

¶ 20         The trial court’s order provided the following:

                    After considering the pleadings, the parties’ submissions,
                    the arguments of counsel, and the record, the Court
                    concludes that, in the event that Plaintiff has properly
                    alleged the existence of a valid contract, the obligations of
                    any potential agreement have been fulfilled; therefore,
                    Plaintiff has failed to sufficiently allege a breach of contract
                    claim.

¶ 21         A close comparison of the Donation Agreement and plaintiff’s complaint bring

       us to the conclusion that plaintiff has not sufficiently demonstrated or alleged a legal

       injury. The Donation Agreement, which both parties agreed to, and plaintiff now

       asserts enforcement of, contemplated a limited duration and scope of restoring the

       monument, with plaintiff’s contributions to be donated upon completion. Contrary to

       the plain language of the Donation Agreement, plaintiff’s complaint and argument

       on appeal introduce plaintiff’s intent to preserve the monument. No portion of the

       Donation Agreement binds either party to engage in preservation efforts after the
        THE SOC’Y FOR THE HIST. PRES. OF THE TWENTY-SIXTH N.C. TROOPS, INC. V. CITY OF
                                          ASHEVILLE

                                            2022-NCCOA-218

                                          Opinion of the Court



       restoration work was completed.

¶ 22         Plaintiff’s complaint would sufficiently allege a breach of contract claim if the

       contract bound the parties to engage in preservation efforts, or to maintain the Vance

       Monument in its current state for some defined period of time. Instead, the contract

       in this case was for the donation of restoration work, which was completed prior to

       defendant City’s decision to remove the Vance Monument. Accordingly, as the trial

       court properly concluded, plaintiff’s complaint did not sufficiently allege a breach of

       contract claim, and plaintiff has failed to satisfy the first element of standing to bring

       its breach of contract claim.

¶ 23         Although plaintiff’s brief primarily focuses on defendant City and does not

       specifically address defendant County’s motion to dismiss, plaintiff similarly does not

       have standing to bring a breach of contract claim against defendant County.

       Defendant County was not a party to the contract, and accordingly was unable to

       breach the contract. The trial court properly granted defendant County’s motion to

       dismiss for failure to state a claim and lack of standing.

¶ 24         We turn next to plaintiff’s claim for a temporary restraining order and

       preliminary injunction. As with the breach of contract claim, in order to establish

       standing, plaintiff is required to demonstrate a legal injury.

¶ 25         Plaintiff’s remaining claims for relief repeatedly reference the Donation
        THE SOC’Y FOR THE HIST. PRES. OF THE TWENTY-SIXTH N.C. TROOPS, INC. V. CITY OF
                                          ASHEVILLE

                                            2022-NCCOA-218

                                          Opinion of the Court



       Agreement and plaintiff’s fundraising efforts. Plaintiff’s complaint also references

       the “Petition to Preserve Historic Artifact” which was “specifically requesting the aid

       of the Historical Commission to exercise its statutory authority under N.C. Gen. Stat.

       § 143B-62 and assist in providing aid to [plaintiff] in its continued preservation efforts

       to maintain the Vance Monument.”

¶ 26         It is somewhat unclear what legal injury plaintiff asserts, in both the complaint

       and the present appeal, in seeking the TRO, preliminary injunction, and declaratory

       judgment. The portions of plaintiff’s brief discussing N.C. Gen. Stat. § 100-2.1 include

       a non-sequitur discussion of chattels, the assertion that “this action squarely raises

       the question of the applicability of the Monuments Act[,]” and the assertion that

       plaintiff has “an abiding and cognizable legal interest in the Vance Monument

       because it is a legacy organization which was responsible for its restoration and its

       acceptance by [d]efendant City.”

¶ 27         None of these arguments establish a legal injury suffered by plaintiff sufficient

       to establish standing. Although plaintiff has filed a Petition with the Historical

       Commission, the Petition taken together with defendant City’s decision to remove the

       Vance Monument do not legally injure plaintiff. The Petition is a matter for the

       Historical Commission to consider and is not before the trial court or this Court.

¶ 28         Regarding plaintiff’s assertion that it has a legal interest as a legacy
        THE SOC’Y FOR THE HIST. PRES. OF THE TWENTY-SIXTH N.C. TROOPS, INC. V. CITY OF
                                          ASHEVILLE

                                          2022-NCCOA-218

                                         Opinion of the Court



       organization, this assertion was rejected in United Daughters, where “plaintiffs

       alleged no ownership rights to the statue[,]” and accordingly “failed to demonstrate

       or allege any legal interest in the statue.” United Daughters, 275 N.C. App. at 408,

       853 S.E.2d at 220. Similarly in this case, plaintiff has not alleged any ownership

       rights to the statue, and accordingly has failed to demonstrate any legal interest in

       the statue. Without the breach of contract claim, and with no ownership rights to the

       Vance Monument, plaintiff is unable to establish a legal injury, and is therefore

       unable to establish standing for its claims for a TRO, preliminary injunction, and

       declaratory judgment.

                                  C.     Failure to State a Claim

¶ 29         Plaintiff next contends the trial court erred in dismissing plaintiff’s complaint

       for failure to state a claim upon which relief could be granted. We disagree.

¶ 30         “The elements of a claim for breach of contract are (1) existence of a valid

       contract and (2) breach of the terms of that contract.” Poor v. Hill, 138 N.C. App. 19,

       26, 530 S.E.2d 838, 843 (2000) (citation omitted). The “elements of a valid contract

       are offer, acceptance, consideration, and mutuality of assent to the contract’s

       essential terms.” Se. Caissons, LLC v. Choate Const. Co., 247 N.C. App. 104, 110, 784

       S.E.2d 650, 654 (2016) (citing Snyder v. Freeman, 300 N.C. 204, 218, 266 S.E.2d 593,

       602 (1980)). “Generally, a party seeking to enforce a contract has the burden of
        THE SOC’Y FOR THE HIST. PRES. OF THE TWENTY-SIXTH N.C. TROOPS, INC. V. CITY OF
                                          ASHEVILLE

                                           2022-NCCOA-218

                                          Opinion of the Court



       proving the essential elements of a valid contract.” Murray v. Deerfield Mobile Home

       Park, LLC, 2021-NCCOA-213, ¶ 36 (citation and quotation marks omitted), review

       dismissed, 860 S.E.2d 921, and review denied, 861 S.E.2d 330 (2021).

¶ 31         In this case, plaintiff had the burden of proving that a valid contract existed

       between the parties and that defendants breached the terms of that contract. As

       previously discussed, the evidence presented was sufficient to establish that the

       contractual relationship between plaintiff and defendant City was complete.

       Nowhere in the Donation Agreement did defendant City grant any ownership rights

       in the Vance Monument to plaintiff; the Donation Agreement specifically

       contemplated a limited scope and duration. As defendant City aptly puts it, plaintiff’s

       complaint seeks “to read into the Donation Agreement a fifth obligation with which

       the City would be required to comply: maintaining the Vance Monument in place for

       all eternity.” Although there was sufficient evidence that a contract existed, there

       was insufficient evidence that defendant City breached the contract. The trial court

       did not err in dismissing plaintiff’s complaint for failure to state a claim.

                                          III.   Conclusion

¶ 32         For the foregoing reasons, we hold that plaintiff lacked standing to assert its

       claims, and that the trial court did not err in dismissing plaintiff’s complaint for

       failure to state a claim.
THE SOC’Y FOR THE HIST. PRES. OF THE TWENTY-SIXTH N.C. TROOPS, INC. V. CITY OF
                                  ASHEVILLE

                               2022-NCCOA-218

                              Opinion of the Court



    AFFIRMED.

    Chief Judge STROUD and Judge WOOD concur.